 



EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into as of
February 22, 2007 (“Effective Date”) by and between RXi Pharmaceuticals
Corporation (“Employer”), a Delaware corporation and a majority owned subsidiary
of CytRx Corporation, a Delaware corporation (“CytRx”), and Tod Woolf, an
individual and resident of the Commonwealth of Massachusetts (“Employee”).
     WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as Employer’s President
and Chief Executive Officer on the terms set forth in this Agreement, with the
term of this Agreement to commence on the Effective Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall continue
to employ Employee, and Employee shall continue to serve, as Employer’s
President and Chief Executive Officer. Employee shall also continue to serve as
a member of Employer’s Board of Directors (“Board”). Employee understands that
his duties as President and Chief Executive Officer may change from time to time
over the term of this Agreement in the discretion of Employer’s Board of
Directors, but such duties shall in all events be consistent with the duties
customarily assigned to the Chief Executive Officer of a company such as
Employer.
     2. Duties; Place of Employment. Employee shall perform all duties assigned
to him by the Employer’s Board faithfully, diligently and to the best of his
ability. Such duties include, without limitation, the overseeing and
implementation of the business plan adopted by the Board (as may be revised from
time to time by the Board). Employee shall perform the services contemplated
under this Agreement in accordance with the policies established by and under
the direction of the Board of Directors. Employee shall have such corporate
power and authority as shall reasonably be required to enable him to discharge
his duties under this Agreement. Employee’s services hereunder shall be rendered
at Employer’s offices in Worcester, Massachusetts, except for travel when and as
required in the performance of Employee’s duties hereunder.
     3. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder, except as noted on Schedule A, which contains other potential
activities of the Employee and disclosed conflicts of interest.
     4. Term. The term (the “Term”) of Employee’s employment shall commence on
the Effective Date and shall expire on December 31, 2008, unless sooner
terminated in accordance with Section 6. Neither Employer nor Employee shall
have any obligation to extend or renew this Agreement. In the event the
Agreement shall not be extended or renewed by Employer beyond the Term, Employer
shall continue to pay Employee his salary as provided for in Section 5.1 during
the period commencing on the date on which the Term ends and ending on the
earlier of (a) June 30, 2009 or (b) the date of Employee’s re-employment with
another employer.

 



--------------------------------------------------------------------------------



 



     5. Compensation. As the total consideration for Employee’s services
rendered under the Agreement, Employer shall pay or provide Employee the
following compensation and benefits:
          5.1. Salary. Commencing on the Effective Date, Employee shall be
entitled to receive an annual Base Salary of Two Hundred Fifty Thousand Dollars
($250,000).
          5.2. Discretionary Bonus. Employee may be eligible for an annual bonus
for his services during the Term. Employee’s eligibility to receive a bonus, any
determination to award Employee such a bonus and, if awarded, the amount thereof
shall be in Employer’s sole discretion.
          5.3. Stock Options. At the first regularly scheduled meeting of the
Board following the date upon which Employer closes an equity financing, in a
single transaction or series of related transactions, of at least $15,000,000 (a
“Financing”), Employer shall grant Employee a stock option under RXi
Pharmaceuticals Corporation’s 2007 Incentive Plan (the “Plan”) to purchase a
number of shares of Employer’s common stock equal to 3/70th of the number of
shares of Employer’s common stock held by CytRx immediately prior to the
Financing (the “Option”). The Option shall vest and become exercisable in 36
equal monthly installments beginning on the one-month anniversary of the date of
grant, in each case, that Employee remains in the continuous employ of Employer
through such anniversary date. The Option shall (a) be exercisable at an
exercise price equal to the fair market value at the time of granting as
determined by Employer, (b) have a term of ten years, and (c) be on such other
terms as shall be determined by Employer’s Board of Directors (or the
Compensation Committee of the Board) and set forth in a customary form of stock
option agreement under the Plan evidencing the Option. Notwithstanding anything
to the contrary in Section 6.2 or other provisions of this Agreement or of the
stock option agreement evidencing the Option, in the event that either (a) a
Covered Transaction as defined in the Plan occurs or (b) CytRx votes its shares
of capital stock of Employer to elect individuals who are (i) employees,
officers or directors of CytRx, (ii) employees, officers or directors of any
entity that has a contractual business relationship with CytRx, or
(iii) employees, officers, directors of any entity that has a contractual
business relationship with any officer or director of CytRx (collectively,
“Affiliates”) to constitute a majority of the Employer’s Board of Directors, the
Option shall thereupon vest in full and become exercisable as to all of the
shares covered thereby in accordance with the terms of the Plan. Furthermore, in
the event that the Employee is terminated without Cause or resigns for Good
Reason, the shares that would have vested during the Severance Period (as
defined in Section 6.2 below) shall vest and become exercisable as of the date
of such termination.
          5.4. Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time.
          5.5. Vacation. Employee shall be entitled to twenty (20) business days
of vacation each year during the Term in accordance with Massachusetts law.

2



--------------------------------------------------------------------------------



 



          5.6. Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the Term. Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.
          5.7. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
     6. Termination. The Agreement may be terminated as set forth in this
Section 6.
          6.1. Termination by Employer for Cause or Voluntary Resignation
Without Good Reason. Employer may terminate Employee’s employment hereunder for
“Cause” upon notice to Employee and Employee may voluntarily resign his
employment hereunder upon notice to Employer. “Cause” for this purpose shall
mean any of the following:
                (a) Employee’s breach of any material term of the Agreement;
provided that the first occasion of any particular breach shall not constitute
such Cause unless Employee shall have previously received written notice from
Employer stating the nature of such breach and affording Employee at least ten
days to correct such breach;
                (b) Employee’s conviction of, or plea of guilty or nolo
contendere to, any felony or other crime of moral turpitude;
                (c) Employee’s act of fraud or dishonesty injurious to Employer
or its reputation;
                (d) Employee’s continual failure or refusal to perform his
material duties as required under the Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least ten days to correct the same;
                (e) Employee’s act or omission that, in the reasonable
determination of Employer’s Board of Directors (or a Committee of the Board),
indicates alcohol or drug abuse by Employee;
                (f) Employee’s act or personal conduct that, in the judgment of
Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees; or
                (g) The termination, on or before June 30, 2007, of any
exclusive license agreement entered into between Employer and the University of
Massachusetts Medical School due to the failure of Employer to close the
Financing.

3



--------------------------------------------------------------------------------



 



                Upon termination of Employee’s employment by Employer for Cause
or by Employee due to a voluntary resignation without Good Reason, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been previously awarded Employee as provided in Section 5.2 prior
to such date.
          6.2. Termination by Employer without Cause or by Employee for Good
Reason. Employer may also terminate Employee’s employment without Cause upon
notice to Employee. Employee may also terminate Employee’s employment for Good
Reason upon notice to the Employer. Upon termination of Employee’s employment by
Employer without Cause or by Employee for Good Reason, all compensation and
benefits to Employee hereunder shall cease and Employee shall be entitled to
payment of: (a) any accrued but unpaid salary and unused vacation as of the date
of such termination as required by Massachusetts law and any unpaid bonus that
may have been previously awarded Employee as provided in Section 5.2 prior to
such date, which shall be due and payable upon the effective date of such
termination; (b) an amount, which shall be due and payable within ten (10) days
following the effective date of such termination, equal to the salary that would
otherwise be payable as provided in Section 5.1 for the period of time which is
equal to the earlier of either (i) the twelve-month anniversary of such
termination date; or (ii) the remainder of the Term of the Agreement but in no
event less than six (6) months (either (i) or (ii) shall be referred to as the
“Severance Period”) and (c) continued participation, at Employer’s cost and
expense, during the Severance Period in any Employer-sponsored group benefit
plans in which Employee was participating as of the date of termination. For
purposes of this Agreement, Good Reason shall mean any of the following: (i) a
material reduction in Employee’s duties, position, or responsibilities in effect
immediately prior to such reduction; (ii) the Company reduces Employee’s Base
Salary or bonus opportunity by more than 5% relative to his salary and bonus
opportunity in effect immediately prior to such reduction; (iii) there is a
material reduction by the Company in the kind or level of benefits to which
Employee is entitled immediately prior to such reduction with the result that
Employee’s overall benefits package is significantly reduced; (iv) without
Employee’s express written consent, Employee’s relocation to a facility or a
location more than thirty five (35) miles from his then current location in
Worcester, Massachusetts; or (v) CytRx votes its shares of capital stock of
Employer to elect individuals who are Affiliates to constitute a majority of the
Employer’s Board of Directors.
          6.3. Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder for any period of at least 75
consecutive days or for a total of 90 days, whether or not consecutive. Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as of the date of
such termination as required by Massachusetts law and any unpaid bonus that may
have been previously awarded Employee as provided in Section 5.2 prior to such
date.

4



--------------------------------------------------------------------------------



 



     7. Confidentiality. While this Agreement is in effect and for a period of
four years thereafter, Employee shall hold and keep secret and confidential all
“trade secrets” (within the meaning of applicable law) and other confidential or
proprietary information of Employer and shall use such information only in the
course of performing Employee’s duties under this Agreement; provided, however,
that with respect to trade secrets, Employee shall hold and keep secret and
confidential such trade secrets for so long as they remain trade secrets under
applicable law. Employee shall maintain in trust all such trade secret or other
confidential or proprietary information, as Employer’s property, including, but
not limited to, all documents concerning Employer’s business, including
Employee’s work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee’s possession or under Employee’s
control. Upon the expiration or earlier termination of Employee’s employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee’s possession or under Employee’s control.
     8. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith. This provision shall not, however, diminish Employer’s
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
     9. Indemnification; Insurance. Employer and Employee acknowledge that, as
the Chief Executive Officer of Employer, Employee shall be a corporate officer
of Employer and, as such, Employee shall be entitled to indemnification to the
full extent mandated by Employer to its officers, directors and agents under the
Employer’s Certificate of Incorporation and Bylaws as in effect as of the date
of this Agreement. Subject to his insurability thereunder, Employer shall
maintain Employee as an additional insured under its current policy of directors
and officers liability insurance and shall use commercially reasonable efforts
to continue to insure Employee thereunder, or under any replacement policies in
effect from time to time, during the Term. Furthermore CytRx shall indemnify,
defend and hold harmless Employee and IPIFINI, Inc. for any claim against
Employee arising from his work for Employer from the commencement of Employee’s
service as Employer’s President and/or Chief Executive Officer through the
Effective Date.
     10. Severable Provisions. The provisions of this Agreement are severable
and if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     11. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon Employer, its successors and assigns and Employee and
his heirs and representatives; provided, however, that neither party may assign
this Agreement without the prior written consent of the other party.

5



--------------------------------------------------------------------------------



 



     12. Entire Agreement. This Agreement including Schedule A contains the
entire agreement of the parties relating to the subject matter hereof, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth otherwise therein
or herein. Except as expressly provided herein, this Agreement supersedes any
and all prior or contemporaneous agreements, written or oral, between Employee
and Employer relating to the subject matter hereof. Any such prior or
contemporaneous agreements are hereby terminated and of no further effect, and
Employee, by the execution hereof, agrees that any compensation provided for
under any such agreements is specifically superseded and replaced by the
provisions of this Agreement. The parties agree that Employee’s fiduciary
responsibility will be to RXi Pharmaceuticals, and not to CytRx, with no
prejudice to the fact that CytRx may be advancing the compensation prior to the
date of the Financing.
     13. Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Compensation Committee and signed by the parties
hereto and unless such writing is made by an executive officer of Employer
(other than Employee). The parties hereto agree that in no event shall an oral
modification of this Agreement be enforceable or valid.
     14. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to Massachusetts’s choice-of-law rules.
     15. Review by Counsel. Following the closing of the Financing, Employer
shall reimburse Employee for consultation and review of this Agreement by legal
counsel of his choosing up to a maximum of $3,000.
     16. Notice. All notices and other communications under this Agreement shall
be in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):

     
 
  If to Employer:
 
   
 
  RXi Pharmaceuticals Corporation
One Innovation Drive
Worcester, MA 01605
 
   
 
  and
 
   
 
  Until the closing of the Financing, with a copy to:
 
  CytRx Corporation
 
  11726 San Vicente Boulevard, Suite 650
 
  Los Angeles, CA 90049
 
  Facsimile: (310) 826-5529
 
  Attention: Chief Executive Officer

6



--------------------------------------------------------------------------------



 



         
 
  If to Employee:    
 
       
 
  Mr. Tod Woolf    
 
       
 
       
 
 
 
   
 
       
 
 
 
   

     17. Survival. Sections 8 through 19 shall survive the expiration or
termination of this Agreement.
     18. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
     19. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
     IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

              “EMPLOYER”
 
       
 
  By:   /s/ STEVEN A. KRIEGSMAN
 
       
 
      Steven A. Kriegsman
 
      Director
 
            “EMPLOYEE”
 
            /s/ TOD WOOLF             Tod Woolf
 
            For the purposes of Section 9 only, CytRx Corporation has executed
this Agreement as follows:
 
            CYTRX CORPORATION
 
       
 
  By:   /s/ STEVEN A. KRIEGSMAN
 
       
 
      Steven A. Kriegsman
 
      President

7